DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 01/20/2022, wherein claims 8, 9, 13, and 14 have been amended, no new claims have been added, and no claims have been deleted. Accordingly, claims 8-14 are pending now.
Response to Arguments
Applicant’s arguments, filed on 01/20/2022, with respect to the 112(b) rejections and the prior art rejections of claims 8-14 have been fully considered and are persuasive.  Therefore, these rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of the amended limitations of claims 8 and 9 (see rejection below). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KOPISCHKE (US 20190339716Al) in view of Ma (US10134182B1) and Ralphs et al. (US 20150168560A1; “Ralphs”).
Regarding claim 8, KOPISCHKE discloses a self-driving coordination control method performed by a self- driving coordination system applied to an all-self-driving vehicle fleet having a leader and a follower (Abstract; [0019]: “platooning capable”), wherein the leader goes forward along a commanded path and the follower follows the leader ([0017]: “The following transportation vehicle is guided at least partially automatically behind the lead transportation vehicle on the basis of the tracking data”; [0024]), the self-driving coordination system comprises a leader control device mounted in the leader (Fig. 3, Leader Vehicle 2) and a follower control device mounted in the follower (Fig. 3, Follower Vehicle 1);
the leader control device comprises an advanced collecting unit ([0083]; Fig. 3: Tracking unit 21), a leader communication unit ([0083]; Fig. 3: Communication unit 29), and a leader decision-making and control unit ([0083]: Fig. 3: Control unit 20); and 
the follower control device comprises a simplified collecting unit (Fig. 3: Sensors 16a, 16b; [0078]), a follower communication unit (Fig. 3: Communication unit 17; [0077]), and a follower decision-making and control unit (Fig. 3: Control unit 10; [0077]; [0078]); 
the self-driving coordination control method comprising: 
receiving a follower driving information of the follower by the leader decision- making and control unit ([0042]; [0097]);
receiving a leader driving information of the leader by the follower decision-making and control unit ([0044]; [0047]);
receiving the leader driving information and the follower driving information by a server ([0046]); and 
driving the follower by the follower decision-making and control unit according to the leader driving information ([0050]-[0051]); 
the simplified collecting unit includes four or less than four selected from the group consisting of a follower two-dimensional light detection and ranging sensor, a follower camera, a low-cost real-time kinematic sensor, and a follower inertial measurement unit ([0078]).
However, KOPISCHKE does not explicitly state the advanced collecting unit comprises a three-dimensional light detection and ranging sensor, a leader two-dimensional light detection and ranging sensor, a leader camera, a real-time kinematic sensor, and a leader inertial measurement unit; 
On the other hand, Ma teaches the advanced collecting unit comprises a three-dimensional light detection and ranging sensor, a leader two-dimensional light detection and ranging sensor, and a leader camera (Col. 3, Lines 30-42), and a leader inertial measurement unit (Col. 3, Lines 43-65: Localizer IMU).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the KOPISCHKE reference and include features from the Ma reference, to have the leader acquire 2D and 3D Lidars as well as a camera and an IMU. Doing so would enable the leader vehicle to acquire, sense, and consider parameters regarding its own position, orientation, and the surrounding environment. 
Furthermore, Ralphs teaches a real-time kinematic sensor ([0006]; [0012]).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the KOPISCHKE reference and include features from the Ralphs reference, to have an RTK with the advanced collecting unit of the leader. Doing so would enable the leader vehicle to acquire, sense, and consider parameters regarding its own position, orientation, and the surrounding environment.
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KOPISCHKE, Ma, and Ralphs in further view of Yoshizawa (US 20060274149A1).
Regarding claim 9 KOPISCHKE discloses:
the simplified collecting unit comprises a follower distance sensor ([0078]: Lidar, Radar); 
the leader decision-making and control unit transmits an absolute positioning information from the leader driving information of the leader to the follower decision-making and control unit ([0088]) and 
the follower decision-making and control unit obtains a relative positioning information of the follower relative to the leader according to the absolute positioning information of the leader  ([0100]). 
However, KOPISCHKE does not explicitly state:
scanning a rear bumper of the leader to obtain a left-side coordinate, a right-side coordinate, and a middle coordinate of the rear bumper of the leader;
the absolute positioning information is estimated according to an absolute position coordinate of the leader provided by the real-time kinematic sensor of the advanced collecting unit and an attitude of the leader provided by the leader inertial measurement unit of the advanced collecting unit;
identifying a relative positioning information of the follower relative to the leader according to the middle coordinate.
On the other hand, Yoshizawa teaches:
scanning a rear bumper of the leader to obtain a left-side coordinate, a right-side coordinate, and a middle coordinate of the rear bumper (Fig. 3A; Fig. 4A; Fig. 5: points B1-B3; [0074]), and 
identifying a relative positioning information of the follower relative to the leader according to the middle coordinate ([0085]: “derive a positional relationship between the automobiles A and the automobile B in front, based on an area of the automobile B detected”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Govindan reference, and include features from the Yoshizawa reference, and obtain left, right, and middle coordinates of the rear bumper of the leader vehicle. This will enable a more accurate estimation of the positional relationship between the follower and the leader.
Furthermore, Ralph teaches the absolute positioning information is estimated according to an absolute position coordinate of the leader provided by the real-time kinematic sensor of the advanced collecting unit ([0022]: “The processor 46 in cooperation with executable code stored in memory 48 determines the position coordinates of the vehicle 14 according to the RTK correction information received via the RF antenna 64 and RF receiver circuitry 62 and the satellite signals received via the GNSS antenna 42 and GNSS receiver circuitry 44”) .
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the KOPISCHKE reference and include features from the Ralphs reference, to have an RTK with the advanced collecting unit of the leader to estimate position coordinates. Doing so would enable the leader vehicle to acquire, sense, and consider more accurate parameters regarding its own position, orientation, and the surrounding environment.
In addition to that, Ma teaches the absolute positioning information is estimated according to an attitude of the leader provided by the leader inertial measurement unit of the advanced collecting unit (Col. 3, Lines 43-65: Localizer IMU).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the KOPISCHKE reference and include features from the Ma reference, and utilize IMU measurements to estimate the absolute position. Doing so would provide a more accurate estimation of the positional relationship between the follower and the leader.
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Govindan reference, and include features from the Yoshizawa reference, and obtain left, right, and middle coordinates of the rear bumper of the leader vehicle. This will enable a more accurate estimation of the positional relationship between the follower and the leader.
Regarding claim 10, KOPISCHKE discloses the follower distance sensor is an optical distance sensor ([0078]: Lidar sensor)
Regarding claim 11, KOPISCHKE does not explicitly state the follower distance sensor is a follower two-dimensional LiDAR sensor.
On the other hand, Ma teaches the follower distance sensor is a follower two-dimensional LiDAR sensor (Col. 30, Lines 30-42).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the KOPISCHKE reference and include features from the Ma reference, to have the leader acquire 2D Lidars. Doing so would enable the leader vehicle to acquire, sense, and consider more accurate parameters regarding its own position, orientation, and the surrounding environment.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669